Citation Nr: 1216436	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-18 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for an acquired psychiatric disorder including depression, anxiety, and posttraumatic stress disorder (PTSD).  

4.  Entitlement to an initial compensable rating for dermatitis of the feet.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 
INTRODUCTION

The Veteran served on active duty for training from July 1987 to October 1987, on active duty from July 1989 to January 1992 and from February 2003 to September 2003, and on active duty for special work from February 2005 to September 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).   

In an April 2010 substantive appeal, the Veteran requested a hearing before the RO and before the Board.  In March 2010, the Veteran failed to appear for a scheduled RO hearing.  His representative appeared and stated that he had no additional testimony or evidence to submit.  In writing in December 2011, the Veteran withdrew his request for a hearing before the Board and requested that his appeal be forwarded to the Board without further delay.  The Board concludes that the Veteran withdrew his request for both hearings.  38 C.F.R. § 20.704 (e) (2011). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The issues of service connection for an acquired psychiatric disorder and for an initial or staged compensable rating for dermatitis of the feet are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss that meets the VA criteria for disability.  

2.  The Veteran's tinnitus first manifested in service and is related to exposure to acoustic trauma in service. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).   

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the claim for an initial compensable rating for dermatitis of the feet, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify for this claim has been satisfied.

In October 2008, the RO provided a notice that met the requirements regarding remaining claims for service connection.  The notice informed the Veteran of the elements to substantiate claims for service connection on a direct and secondary basis and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  In a March 2009 notice of disagreement and in an April 2010 substantive appeal, the Veteran noted that he intended to submit additional lay and medical evidence.  None has been received.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served in U.S Army combat engineering battalions with service in Southwest Asia from April 2003 to August 2003.  He contends that he experiences bilateral hearing loss and tinnitus as a result of exposure to high noise levels during a two week period of active duty for training.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Impaired hearing is a disability for purposes of service connection when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  However, the Court of Appeals for Veterans Claims (Court) cited a 1988 medical treatise that stated that the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  A recent edition of this treatise retains the same definition.  See Current Medical Diagnosis and Treatment, 162, Stephen J. McPhee et.al. eds., 47th Ed. (2008).   

Regarding VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Service personnel records showed that the Veteran's military occupation included the operation of heavy construction and demolition equipment and vehicles and the use of explosives.  The Veteran also served in a combat theater for several months in 2003.  In a report of an audiometric test in February 2003, the examiner noted that the Veteran was routinely noise exposed.  Therefore, the Board concludes that the Veteran was likely exposed to acoustic trauma in service.  

Service treatment records contain the results of audiometric testing in 2001, 2003, 2005, and 2007.  Puretone thresholds in 2001 were 20 decibels or less at all frequencies bilaterally.  Subsequent tests showed slightly degraded acuity at 4000 Hz in the left ear with thresholds at 25 or 30 decibels.  Symptoms of tinnitus were not noted in any audiometric test or on an October 2005 physical examination.  The Veteran denied any tinnitus in a December 2003 post-deployment questionnaire.   

In December 2008, a VA audiologist noted a review of the claims file, the Veteran's military occupation and noise exposure in service, and his reports of tinnitus causing headaches and decreased hearing acuity noted while hunting for recreation.  The Veteran reported the onset of tinnitus in April 2008 while on active duty for training conducting work with explosives.  The Veteran reported that he worked as a carpet installer.  On examination, puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hz were 25, 25, 20, 25, and 35 decibels respectively in the left ear and 25, 25, 15, 20, and 25 decibels respectively in the right ear.  Puretone threshold averages were 26.25 and 21.25 decibels in the left and right ears.  Speech recognition scores were 94 percent bilaterally.  The audiologist noted no significant effects of hearing loss or tinnitus on the Veteran's occupation or daily activities.  The audiologist diagnosed normal to mild sensorineural hearing loss on the left and no indicated hearing disability on the right.  The audiologist noted the results of the audiograms obtained in service and concluded that the mild left ear hearing loss began and progressed through the periods of military service and that the tinnitus was related to this hearing loss. 

In a May 2009 notice of disagreement and an April 2010 substantive appeal, the Veteran contended that he met the threshold for service connection for hearing loss and tinnitus and that the VA examination was inadequate.  The Veteran did not explain the reasons for either contention or provide any additional lay or medical evidence.   

The Board concludes that service connection for bilateral hearing loss is not warranted as the measured hearing acuity does not meet the VA criteria for a disability.  In-service audiometric test results and the VA examination show mild degradation of hearing acuity at the highest frequency in the left ear, and the VA examination shows thresholds at 25 decibels at three frequencies on the right.  However, none are 40 decibels or greater or at least three at 26 decibels or greater.  Speech recognition scores are not less than 94 percent.  Therefore, the regulatory criteria for a current hearing acuity disability have not been met, and service connection is not warranted because there is no credible medical evidence of a current disability.  Moreover, the VA audiologist noted that there was no impact on the Veteran's occupation or daily activities. 

The Board concludes that service connection for tinnitus is warranted.  As the audiologist accepted the Veteran's report of current tinnitus without challenge and diagnosed the disorder, there is credible medical evidence of a current disability.  The audiologist noted that the disorder caused headaches.  

The Veteran reported the onset of symptoms while performing active duty for training.  Although service personnel records showed that the Veteran remained in the National Guard until August 2008 and participated in 52 training days that year, there are no records from the service department to show that the Veteran actually performed active duty for training or inactive duty training in April 2008.  It is reasonable that the Veteran performed duties associated with explosives during this training as he reported because it is consistent with his military occupation.  

Nevertheless, the VA audiologist concluded that the tinnitus was related to the mild hearing loss that began in active duty service as shown on the in-service audiograms.  Even though that level of hearing loss is not a service connected disability, the audiologist concluded that it was "related to" an event in service, specifically noise exposure to cause a mild degradation of hearing acuity.  Resolving all doubt in favor of the Veteran, the Board concludes that the audiologists opinion did not imply a secondary relationship, but rather that the tinnitus began at the same time for the same reasons as the mild degradation in service.  There is no medical basis in the reports of record that a loss of hearing acuity causes or aggravates tinnitus, but there is a medical basis that acoustic trauma causes tinnitus.  Therefore, as there is credible medical evidence of a current disability, exposure to high noise levels in the Veteran's military service, and a credible medical opinion of a causal relationship between the two, service connection is warranted.  






ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is granted, subject to the legal criteria governing the payment of monetary benefits.


REMAND

Acquired Psychiatric Disorder

In an October 2008 claim, the Veteran reported that he had symptoms of posttraumatic stress disorder (PTSD) arising from events that he experienced while serving in Southwest Asia in 2003.  In a February 2009 mental health examination, the Veteran reported experiencing dreams of being a target of hostile fire, engaging in small arms and artillery combat, and riding on an aircraft with friendly force casualties.  The Veteran also reported experiencing symptoms of depression and anxiety that he associated with a service-connected left wrist cyst and bilateral foot rash.  

In a December 2003 post-deployment questionnaire, the Veteran denied serving in direct combat, witnessing wounded or dead soldiers, or feeling in danger of being killed.  He denied experiencing any frightening, horrible, or upsetting events.  Service treatment records are silent for any mental health symptoms, diagnoses, or treatment for a mental health disorder.  The Veteran did report that he visited sick call on thirty occasions while overseas for treatment for a persistent foot rash and that he injured his left wrist while deployed.  The Veteran was evacuated from Southwest Asia prior to the end of his normal duty tour for foot treatment.  The Veteran continued to serve in the same occupation in the National Guard for five more years.  

VA outpatient treatment records showed negative screening for symptoms of PTSD and depression in February 2005 and February 2007.  The Veteran denied experiencing any traumatic events.  The Veteran was discharged from the National Guard in August 2008.  

In an October 2008 primary care encounter, a VA nurse noted a positive screening for symptoms of PTSD but noted no specific traumatic events.  Two weeks later, in a structured telephone interview, a VA nurse noted the results of an assessment performed by another mental health technician.  The nurse noted the technician's report of symptoms of severe PTSD, severe depression, thoughts of suicide, and manic/hypomanic symptoms.  The nurse noted that the Veteran met the criteria for a major depressive episode, generalized anxiety disorder, and PTSD but not that she or a physician was involved in the telephone assessment.  The nurse did not note any specific events or physical disorders as causes for the symptoms but referred the Veteran for a consultation with his regular care provider.   

In December 2008, the Veteran cancelled a VA psychiatric examination because he was starting a new job, but he did appear four hours later for the audiometric examination discussed above.  

In February 2009, a VA doctoral-level psychologist noted a review of the claims file and performed a comprehensive mental health examination.  The psychologist noted the Veteran's claim for service connection for anxiety and depression secondary to a ganglion cyst of the wrist and bilateral foot rash.  The Veteran reported very heavy alcohol use preceding the telephone assessment in October 2008 and that he had not had any mental health treatment since that time.   The Veteran reported on-going treatment for the foot rash that caused daily itching with no relief.  The wrist disability interfered with his work as a carpet installer because another person had to perform some of the tasks.  The psychologist noted the Veteran's military service occupation and his service in Southwest Asia where he incurred the foot rash and wrist injury.  However, he noted the Veteran's reports of reduced sleep patterns and dreams related to hostile fire and riding in an aircraft with personnel casualties.  The Veteran reported increased social isolation and marital tension since his 2003 deployment.  With the exception of alcohol abuse, the psychologist noted only mild impairment of quality of life.  The psychologist noted the provisional diagnoses proposed by the mental health technician after the telephone interview but that his own testing showed no anxiety and minimal depression.  

The psychologist diagnosed alcohol dependence and mild depressive disorder but no diagnosable problem with anxiety.   The psychologist noted that daily alcohol abuse was the cause of intermitted decrease in vocational functioning.  The psychologist noted that mild depression may be due to prolonged alcohol abuse but that it was standard practice to postpone a diagnosis until a period of sobriety was achieved.  Therefore, he concluded that it was not possible to determine whether the depression was independent of alcohol abuse. 

In an April 2010 substantive appeal, the Veteran contended that the VA examination was inadequate because military records were not reviewed.  The Veteran contended that he did have verifiable stressors and a diagnosis of PTSD as well as a diagnosis of anxiety disorder related to his wrist and foot disabilities.  Moreover, the Veteran contended that his depression caused prolonged alcohol abuse and not the reverse.  The Veteran noted that additional lay and medical evidence would be submitted but none has been received.  

The Board concludes that the credible medical evidence of an acquired psychiatric disorder is insufficient to decide the claim.   38 C.F.R. § 3.159 (c) (2011).  The Veteran is competent to describe the events that he experienced in service and the impact of his wrist and foot disabilities on his current employment and daily life.  The very severe symptoms noted in the telephone interview and diagnoses by a technician in October 2008 were inconsistent with the service treatment records and post service VA treatment up to that date.  They were also inconsistent with those symptoms observed by a more qualified examiner after an in-person assessment in February 2009.   This examiner considered the conflicting symptoms and diagnoses, did not diagnose any form of anxiety disorder including PTSD, and concluded that it was improper to provide an opinion on the mild depressive disorder in view of the concurrent alcohol dependence.  Therefore, the Board assigns greater probative weight to the psychologist's examination and assessment of the symptoms because of his greater medical qualifications and the venue of examination.  The psychologist noted that a re-examination would be appropriate if there was a period of sobriety to allow differentiation between those symptoms associated with service or service-connected disabilities and those of alcohol abuse.  

Dermatitis of the Feet

Service treatment records showed recurrent diagnosis and treatment of a skin disorder on the feet.  The Veteran was evacuated from a deployment to Southwest Asia for treatment for the disorder.

In November 2007, a VA examiner noted the Veteran's reports of recurrent eruptions on the tops and sides of his feet and loss of all toenails during and after service with no firm diagnosis provided by multiple medical providers.  He reported that the rash resolved in 2005 and did not recur but that he experienced excessive foot perspiration, cramping, and a cold sensation for no apparent reason.  The Veteran reported no treatment in the past two years.  He reported that he had to change socks frequently but did not describe any impairment of his work or daily activities.  The examiner concluded that there was no current rash or evidence of a rash.  In January 2008, the RO granted service connection and a noncompensable rating for dermatitis of the feet.  The Veteran expressed timely disagreement noting only that his symptoms met the criteria for a compensable rating without further description or impact on his employment or daily activities.  

In October 2008, a VA primary care physician noted some reddened areas on the top of both feet and a one by two centimeter scaly patch on the plantar surface of the left foot.  The Veteran reported that the outbreak was almost healed.  In April 2009, a VA dermatologist noted confluent erythematous patches with some denuded areas on the feet and prescribed a surface ointment.  No other examinations or outpatient encounters are recorded in the claims file.  In a May 2009 substantive appeal, the Veteran contended that his symptoms were more severe but simply cited the regulatory criteria for a compensable rating.  Although the Veteran is competent to observe the extent of the rash during an outbreak, the Veteran has not provided a credible description of his symptoms other than his determination that higher criteria have been met.  Medical evidence of record is not current and his disorder has not been observed during the most severe portion of an outbreak.  Further, a medical examiner has not estimated the percent of body area affected or determined the degree of impairment of work or daily activities.  Therefore, the Board concludes that the credible lay and medical evidence is not sufficient to decide the claim and that an additional VA examination is necessary.  38 C.F.R. § 3.159 (c) (2011). 

Regarding both claims, VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this case, the Veteran started regular VA outpatient treatment in 2005 but there are no records of regular mental health care in the file for any acquired psychiatric disorders or for alcohol abuse.  The most recent record of foot care was in April 2009 followed by the Veteran's report of more severe symptoms.  Accordingly, the RO should request VA medical records pertaining to the Veteran that are dated from February 2009 to the present.
  
Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA inpatient or outpatient care for any reason since February 2009 and associate any records received with the claims file. 

2.  Then, schedule the Veteran for a VA mental health examination with a psychiatrist or doctoral-level psychologist.  Request that the examiner review the claims file and note the review in the examination report.  

a.  Request that the examiner provide an assessment of the Veteran's mental health including any clinical diagnoses of acquired psychiatric disorders.  The assessment must include a description of the degree of severity using the Global Assessment of Functioning score, if appropriate, and the impact of any mental health disability on the Veteran's capacity for substantially gainful employment. 

b.  Request that the examiner provide an opinion whether any diagnosed acquired psychiatric disorder is related to any injuries or experiences in service including specific events or a general fear of hostile action.  The examiner must support the opinion with a complete explanation of the causes and reasons for the opinion.  If an opinion cannot be provided without speculation, the examiner must provide reasons such as insufficient lay or medical evidence, intercurrent and undetermined complications, an insufficient state of medical knowledge, or a lack of training or experience of the examiner.  

c.  Request that the examiner provide an opinion whether any diagnosed acquired psychiatric disorder is caused or aggravated by service-connected disabilities of the left wrist or bilateral foot rash.  The examiner must support the opinion with a complete explanation of the causes and reasons for the opinion.  If an opinion cannot be provided without speculation, the examiner must provide reasons such as insufficient lay or medical evidence, intercurrent and undetermined complications, an insufficient state of medical knowledge, or a lack of training or experience of the examiner.  

3. Schedule the Veteran for a VA examination for dermatitis of the feet.  Request that the examiner review the claims file and note the review in the examination report.  

a.  Request that the examiner evaluate the Veteran's dermatitis of the feet, if present, including estimates of the percent of body area affected, the nature of the on-going treatment, and the effect of the disorder on the Veteran's occupation and daily activities.  

b.  If the Veteran reports during the examination that his skin disorder is recurrent but not present or mild at that time, the examiner must note the current status, advise the Veteran to seek an appointment with his primary care provider or attending dermatologist during an outbreak, and note in the VA electronic records that an assessment as described above is necessary .  

4.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for an acquired psychiatric disorder including PTSD, anxiety disorder, and depressive disorder.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


